IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JANE ELLEN WEISMAN,              : No. 831 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
MICHAEL PAUL WEISMAN,            :
                                 :
               Respondent        :

JANE ELLEN WEISMAN,              : No. 832 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
MICHAEL PAUL WEISMAN,            :
                                 :
               Respondent        :

JANE ELLEN WEISMAN,              : No. 833 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
MICHAEL PAUL WEISMAN,            :
                                 :
               Respondent        :

JANE ELLEN WEISMAN,              : No. 834 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                          :
                                          :
MICHAEL PAUL WEISMAN,                     :
                                          :
                    Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.




          [831 MAL 2015, 832 MAL 2015, 833 MAL 2015 and 834 MAL 2015] - 2